DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 20 are allowed because none of the prior art of record teaches suggests or renders obvious, either alone or in combination, an aircraft tire pressure monitoring system for monitoring the pressure of a tire of an aircraft, comprising: determine an estimated destination pressure based on a pressure reading from the pressure sensor, a temperature reading from the temperature sensor and a destination temperature; and, compare the estimated destination pressure with a threshold, and provide a warning if the estimated pressure at the destination is less than the threshold.
Claims 11-19 are also deemed allowable for the same reasons as presented above except of informality presented in Ex parte Quayle below.
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claim 11 recites the limitations "the pressure sensor" and "the temperature sensor" in line 6 of the claim. These limitations lack antecedent basis because they are preceded by "the pressure sensor" and "the temperature sensor". Therefore there is insufficient antecedent basis for these limitations in the claim 11 and the dependent claims 12-19 thereof. Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818